[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The Court hereby dismisses the petition for habeas corpus, sua sponte, because the same claims were litigated in the habeas petition decided by W. Sullivan, J. in New Haven Superior Court who denied the petition, which denial was upheld by the State Appellate Court, 48 Conn. App. 230
(1998). Further, the Petitioner has moved for an evidentiary hearing, but that is addressed to the United States District Court, not the Connecticut Superior Court.
The petition is dismissed.
Rittenband, JTR